Exhibit 10.15

AMENDMENT TO SUBLEASE

THIS AMENDMENT TO SUBLEASE (“Amendment”) is made and entered into as of this
                     day of December, 2002 (the “Execution Date”), by and
between EVEREST NETWORK TECHNOLOGIES, L.L.C., a Delaware limited liability
company (“landlord”), and XSPEDIUS MANAGEMENT CO., LLC, a Delaware limited
liability company (‘Tenant”).

RECITALS:

A. Pursuant to that certain Sublease by and between Landlord and Tenant executed
on September         , 2002 (the “Sublease”). Tenant subleased a portion of
those certain premises commonly known as 5555 Winghaven Boulevard, O’Fallon,
Missouri (the “Building”) from Landlord.

B. Landlord and Tenant desire to hereby amend the Sublease as more particularly
described below.

NOW, THEREFORE, in consideration of Ten and 00/100 Dollars ($10.00) and other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties agree as follows:

1. Effective January 1, 2003, Tenant shall be permitted to use an additional
twenty thousand seven hundred and sixty five (20,765) square feet of space on
the first floor of the Building (the “New Space”). The New Space shall be
considered part of the Premises as such term is defined in the Sublease and
subject to all restrictions and obligations set forth thereunder.

2. In addition to the Rent set forth in the sublease, Tenant shall pay to
Landlord additional monthly rents for access to and use of the New Space as set
forth below in a timely fashion with Rent payments to be made under the
Sublease. Rates applicable to the New Space shall be as follows:

 

Period

   Rent per Square Foot    Monthly Installment  

1/1/03 – 9/30/2004

   $ 19.00    $ 32,877.92 *

10/1/04 – 9/30/2005

   $ 19.75    $ 34,175.73  

10/1/05 – 9/30/2006

   $ 20.00    $ 34,608.33  

10/1/06 – 12/31/07

   $ 21.00    $ 36,338.75  

 

*

It is possible that Landlord will not have fully vacated the New Space by
January 1, 2003. Landlord represents and warrants that at least fifty percent
(50%) of fee New Space will be available to Tenant on such date and Tenant will
have full access to the New Space no later than February 1, 2003. Should
Landlord not make all of the New Space immediately



--------------------------------------------------------------------------------

 

available to Tenant effective January 1, 2003 and only make fifty percent
(50%) of the New Space available, the first monthly installment for 2003 shall
be reduced by fifty percent (50%). The foregoing notwithstanding, (i) in the
event that Landlord’s occupation of the New Space after the Execution Date
interferes or impedes Tenant’s ability to prepare and begin occupation of the
portion of the New Space made available to Tenant on the Execution Date, then
Tenant shall be entitled to a further per diem reduction of the first monthly
installment; (ii) if Landlord delivers 100% of the entire New Space to Tenant
during January, 2003 then the installment due for January will be increased
accordingly by the per diem amount.

3. Tenant acknowledges that as a function of the Sublease and other activities
that it has regular and routine access and exposure to Landlord’s or its
affiliates employees. Tenant further acknowledges that it would receive
substantial additional value, and Landlord and its affiliates would be deprived
of the benefits of its work force, if Tenant were to hire Landlord or its
affiliates employees as a result. Accordingly, Tenant agrees that while the
Sublease remains in force and Landlord continues to occupy and use a portion of
the Building and for a period of six (6) months thereafter, Tenant either on its
own or through a third party at Tenant’s direction, will not directly solicit or
offer employment to any employee(s) of Landlord or its affiliates. This section
is not intended to prohibit Tenant from hiring or offering employment to
employees of Landlord or affiliates who respond to general solicitations or
other means not targeted towards employees of Landlord or affiliates
(i.e.–response to ad in a paper or online). Tenant and Landlord specifically
recognizes that any breach of this Section 3 will cause irreparable injury to
the non-breaching party and that actual damages may be difficult to ascertain,
and in any event, may be inadequate. Accordingly (and without limiting the
availability of legal or equitable, including injunctive, remedies under any
other provisions of the Lease), Tenant and Landlord agree that in the event of
any such breach by Tenant, Landlord shall be entitled to injunctive relief in
addition to such other legal and equitable remedies that may be available, and
the prevailing party shall be entitled to recover reasonable attorney’s fees and
costs. The Landlord and Tenant specifically agree that a breach or alleged
breach of this Section 3 shall not be constitute or be deemed a breach of the
Lease and Landlord’s sole remedies are as provide above in this Section 3.

4. Landlord and Tenant hereby agree that the provisions contained in
Section 10(c) of the Sublease regarding Cubicles shall hereby be terminated,
declared null and void and of no further force or effect. Landlord and Tenant
hereby agree that as part of the Premises, Landlord shall allow Tenant to use
all leasehold improvements including but not limited to the reception desk,
generator, and fire suppression systems and that Tenant shall be entitled to
utilize the leasehold improvements in its sole discretion and undertake all
Tenant Work with respect to the New Space consistent with Tenant’s intended use
of the space, all as permitted by the Sublease.

5. Landlord and Tenant hereby agree that this Amendment is intended simply to
supplement the Sublease, which shall continue in full force and effect except as
specifically amended or terminated in this Amendment. Access to and use of the
New Space shall be exclusively governed by and subject to the terms of the
Sublease. Any capitalized terms not defined herein shall have the meaning
ascribed to them in the Sublease.



--------------------------------------------------------------------------------

6. The parties hereto represent and warrant to each other that no other broker
or other person is entitled to a fee or commission, in connection with this
Sublease other than Colliers Turley Martin Tucker and Grubb and Ellis Krombach
Partners (“Brokers”), Landlord agrees to pay fees, if any, owed to Brokers as a
result of the transaction contemplated by this amendment and shall indemnify and
hold Tenant harmless from any reasonable costs and expenses incurred by Tenant
as a result of a breach of this obligation by Landlord.

7. Landlord represents and warrants that Landlord is not now in default in
performing any of Landlord’s obligations under the Prime Lease.

8. On or before February 1, 2003, Tenant shall deposit with Landlord the sum of
$10,000.00 as a security deposit (“Security Deposit”). The Security Deposit
shall be held by Landlord in trust for the benefit of Tenant, provided, however,
that Landlord shall have the right to apply the same as provided herein. The
Security Deposit shall be considered as a security for the payment and
performance by Tenant of the obligations, covenants, conditions and agreements
contained in this Sublease. Landlord may, without prejudice to any other remedy
or without waiving any other rights, use the Security Deposit to the extent
necessary to remedy any default in the payment of Rent or to satisfy any other
obligation of Tenant hereunder. If all or any part of the Security Deposit shall
be so applied, Tenant shall, within five (5) days of receipt of written demand
from Landlord, (i) restore the Security Deposit to its full amount and
(ii) deposit with Landlord the additional sum of $23,000.00 as added security
for the Tenant’s obligations hereunder (collectively, the $33,000 shall then
referred to and treated herein as the “Security Deposit”). Landlord shall return
any remaining Security Deposit to Tenant within a reasonable time after the
Expiration Date of this Sublease.

IN WITNESS WHEREOF, the parties have executed this instrument, or caused the
same to be executed, the day and year first above written.

 

LANDLORD:     TENANT: EVEREST NETWORK TECHNOLOGIES, L.L.C.,
a Delaware limited liability company     XSPEDIUS MANAGEMENT CO., LLC
a Delaware limited liability company By:   /s/ Kevin Anderson     By:   /s/ Mark
W. Senda Name:   Kevin Anderson     Name:   Mark W. Senda Title:   President    
Title:   President & CEO